PER CURIAM.
This is a motion for an appeal from a judgment entered in the Powell Circuit *892Court. Appellant, by the exercise of eminent domain, obtained an easement 100 feet wide and 897 feet long across a 984 acre farm belonging to appellees. In the condemnation suit, the jury returned a verdict in favor of appellees in the sum of $1,250.
Appellant contends that the damage is excessive and relies upon Salt River Rural Electric Cooperative Corporation v. Thurman, Ky., 275 S.W.2d 780, to support its position. We pointed out in Tennessee Gas Transmission Company v. Teater, Ky., 252 S.W.2d 674, that there is no hard and fast rule to use in determining damages in condemnation proceedings.
Appellees properly showed, under the rule announced in Miller v. King, 278 Ky. 151, 128 S.W.2d 621, that part of their property was very near the city of Stanton and was adaptable for building or subdivision purposes which would be injured by the installation of a transmission line carrying approximately 69,000 volts.
The verdict is amply supported by the evidence introduced and we have found no error prejudicial to appellant’s substantial rights.
The motion for appeal is overruled and the judgment is affirmed.